DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 18, 2022 to the non-final Office action of June 8, 2022 is acknowledged.  The Office action on the currently pending claims 1-2 and 4-10 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 for the reasons provided in the non-final Office action of June 8, 2022.
In the amendments filed on July 18, 2022, Applicant amended independent claim 1 to incorporate the subject matter of previously pending allowable dependent claim 3 (now cancelled) in order to put the claim in condition for allowance, as noted in the previous Office action.
See next page→
Applicant further amended the claims in order to address the claim objections made in the previous Office action.  All of the amendments have been considered and accepted.  The claim objections are hereby withdrawn.
The additional cited prior art references teach a fuse device that has a fuse body that is formed of an electrically conductive material or a fuse element that extends diagonally and in direct contact with electrodes that are placed on opposite ends of an insulating fuse body.  However, all of the prior art references fail to teach a fusible element that is directly connectable to the electrically conductive fuse body as now recited in independent claim 1.  Furthermore, as noted in the previous Office action, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would not modify the Borzoni reference (US 4608548), which is still believed to be the closest prior art reference of record, such that the fuse body is made out of an electrically conductive material since such a modification would render the device inoperable for its intended purpose.  Therefore, it is believed that none of the prior art references of record, taken alone or in combination, render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835